Citation Nr: 1133302	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  07-38 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to Agent Orange exposure. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1972 to August 1976. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2006 and a February 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).  

In the February 2006 rating decision, the RO denied the claim for entitlement to service connection for diabetes mellitus.  The Veteran was notified of this determination that same month.  On March 13, 2006, the RO received the Veteran's request for reconsideration of the February 2006 rating decision.  With his request, the Veteran submitted an additional statement regarding his alleged inservice exposure to Agent Orange.  The RO considered the Veteran's March 2006 request as an application to reopen a claim for service connection for diabetes mellitus, and in July 2006, the RO reconsidered the record, but continued and confirmed the denial of the claim.  In August 2009, the Board treated the claim as an application to reopen the previously denied matter, and remanded it to the Agency of Original Jurisdiction (AOJ) to obtain outstanding records from the Social Security Administration (SSA).  After further consideration, and in light of the arguments articulated by the Veteran's representative in the July 2011 informal brief, the Board has re-characterized the issue as an original claim as shown on the first page.  

In the February 2008 rating decision, the RO declined to reopen the previously denied claim of entitlement to service connection for PTSD for failure to submit new and material evidence.  In its August 2009 decision, the Board found that new and material evidence had been received to reopen the previously denied claim, but remanded the underlying matter on appeal to the AOJ for additional development, to include obtaining the outstanding SSA records and attempting to verify the Veteran's alleged inservice stressor event.  The Board also instructed the AOJ to provide the Veteran with a VA psychiatric examination, if and only if, it was able to verify the Veteran's alleged stressor. 

Cognizant of the Court of Appeals for Veterans Claims (Court) determination in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has re-characterized the claim for service connection for PTSD more generally as a claim for service connection for an acquired psychiatric disorder.  In Clemons, the Court instructed that VA should consider alternative current conditions within the scope of the filed claim.  Id.  The Board has preliminarily reviewed the case at hand and finds that Clemons is applicable here as the records reflect other mental disorders, including PTSD, depression, and anxiety disorder.  The Board notes that VA had previously denied a claim for entitlement to service connection for a nervous disorder; however, given the additional psychiatric diagnosis of record, the Board sees fit to broaden the scope of the Veteran's claim to include the possibility of service connection for other psychiatric disorders. 


REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and for diabetes mellitus.  Although the matters were previously remanded by the Board in August 2009, additional development is necessary prior to adjudication of these claims.

As noted in the Introduction, the Veteran's claims for service connection for an acquired psychiatric disorder and diabetes mellitus were remanded by the Board in August 2009 in order to obtain copies of any outstanding SSA records.  The record shows that the Appeals Management Center's (AMC) attempts to obtain the SSA records were unsuccessful.  An October 2010 memorandum to the file shows that a Coach itemized events and actions surrounding VA's attempts to locate any pertinent records and concluded with a formal finding that the SSA records are unavailable.  This included an April 2010 negative response from SSA. 

Since the claims have returned to the Board, the Veteran has submitted a copy of a March 2011 SSA determination letter that informed him that he was awarded disability benefits beginning in December 2008.  As the medical evidence used in support of this very recent SSA disability benefits determination could be relevant to these claims, VA is required to make reasonable efforts to help a Veteran obtain these pertinent SSA records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  In this instance, potential records have been identified to be in federal custody, and they are relevant to the claims for service connection.

Also, during the pendency of this appeal, VA law and regulation governing service connection for PTSD have been amended.  Specifically, the evidentiary standard for establishing the required in-service stressor in certain cases has been relaxed.  See 38 C.F.R. § 3.304(f); 75 Fed. Reg. 39843-133 (July 13, 2010).

Under the newly-revised 38 C.F.R. § 3.304(f), service connection for PTSD may be granted if: (1) A VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor as determined by the examining VA physician.

Given the recent revision to 38 C.F.R. § 3.304(f) and the treatment records that show a diagnosis for PTSD, the Board finds that a remand is necessary to afford the Veteran a VA psychiatric examination.  The VA examiner should be asked to determine whether the Veteran has symptomatology that satisfies the required criteria under DSM-IV for a diagnosis of PTSD as defined under 38 C.F.R. § 4.125, and, if so, to ascertain whether any such diagnosed disorder is related to an in-service stressful event.  The VA examination report should be conducted in accordance with the revised 38 C.F.R. § 3.304(f).  

As mentioned above, the Court's holding in Clemons is applicable here as the record reflects other mental disorders, including depression.  Therefore, the other diagnoses are to be considered as part of the underlying claim.  To date, however, the RO has not adjudicated this claim so broadly as to contemplate the possibility of service connection for psychiatric disorders other than PTSD.  As part of the VA examination requested above, the examiner should be instructed to identify the nature and likely etiology of any diagnosed psychiatric disorder other than PTSD.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  The examiner should be asked comment on the medical evidence showing psychiatric symptomatology starting in 1979, and the Veteran's reported history of treatment for psychiatric symptoms during service and since separation from service. 

Prior to any examination, the RO/AMC should seek the Veteran's assistance in identifying and obtaining any outstanding records of pertinent private or VA treatment.  

Since the Veteran has asserted that his diabetes mellitus may be related to in-service exposure to Agent Orange, and such exposure is not verified, the RO/AMC should also attempt to verify the Veteran's alleged exposure to Agent Orange while he was stationed in Iwakuni, Japan.  The Veteran reports that while he was stationed in Japan he was involved in the clean-up of chemicals, including Agent Orange, as part of a Nuclear, Biological, and Chemical (NBC) clean-up team.  A review of the Veteran's service records shows that he was on active duty overseas for one year and 24 days, during which time he was stationed in Iwakuni, Japan at least from November 1973 to October 1974.  It is unclear from the available service records (due to illegibility of service documents) the precise locations or time periods associated with the Veteran's assignment overseas.  

The RO/AMC should first ask that the Veteran submit information pertaining to the approximate dates, locations, and nature of his alleged exposure.  Once the RO/AMC has obtained the information as to the approximate dates, location, and nature of the alleged exposure, it should then furnish a request to the appropriate facility with the Veteran's detailed description of exposure to determine whether herbicides exposure occurred as alleged.  If the response from such an inquiry confirms that herbicides exposure occurred as alleged, RO/AMC should determine whether service connection is in order.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran additional notice informing him of the information and evidence needed to substantiate a claim of service connection for an acquired psychiatric disorder, and information regarding the amendment to 38 C.F.R. §3.304(f).  The Veteran should be allowed a reasonable time to respond.

2.  The RO/AMC should ask the Veteran to identify any outstanding VA or private pertinent treatment records and then attempt to obtain them.

3.  The RO/AMC should contact the Veteran and request that he submit information pertaining to the approximate dates, locations, and nature of his alleged exposure. 

4.  After obtaining information as to the approximate dates, locations, and nature of the Veteran's alleged exposure, the AOJ should furnish a request to the appropriate facility to determine whether herbicides exposure occurred as alleged.  The RO/AMC should provide a memorandum of its efforts in attempting to verify the Veteran's alleged exposure.

5.  Once all the available records have been associated with the claims folder, the RO/AMC should schedule the Veteran for a VA psychiatric examination, with the appropriate specialist, to determine whether the Veteran has symptomatology that satisfies the required criteria under DSM-IV for a diagnosis of PTSD as defined under 38 C.F.R. § 4.125, and, if so, to ascertain whether any such diagnosed disorder is supported by the Veteran's claimed in-service stressor events and if the current symptoms are related to an in-service stressful event.  For any other diagnosed psychiatric disorder, the examiner should provide a medical opinion indicating whether it is at least as likely as not (e.g., a 50 percent or greater probability) that such condition is related to service.  In doing so, the examiner is asked to comment on the medical evidence showing psychiatric symptomatology (and diagnosis) starting in 1979, and the Veteran's reported history of treatment for psychiatric symptoms during service and since separation from service. 

All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination. This fact should be so indicated in the examination report.

The examiner should include in the examination report the rationale for any opinion expressed.  

6.  The RO/AMC should then re-adjudicate the claims for service connection for a psychiatric disorder, to include PTSD, and for diabetes mellitus.  If any of the claims remain denied, issue the Veteran and his representative a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


